Citation Nr: 0300174	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  96-18 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), including an undiagnosed illness (UI) 
manifested by fatigue.

2.  Entitlement to service connection for a skin 
condition, including an UI manifested by signs or symptoms 
involving the skin.

3.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder 
(PTSD) and an UI manifested by neuropsychological 
symptoms.

4.  Entitlement to a higher rating for the post operative 
residuals of excision of a thyroglossal cyst, initially 
assigned a zero percent evaluation, effective from 
February 1994.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1990 to  
March 1992, including service in the PGW (Persian Gulf 
War) in the Southwest Asia theater of operations from 
January to May 1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from August 1994 and later RO decisions that denied 
service connection for fatigue, a skin condition, and a 
psychiatric disability, including PTSD, and UI's 
manifested by signs or symptoms of such conditions, and 
that granted service connection for residuals of excision 
of a thyroglossal cyst and assigned a zero percent rating, 
effective from February 1994.  In an April 2000 decision, 
the Board determined that the claims for service 
connection for fatigue, a skin condition, and a 
psychiatric disability, including PTSD, and UI's 
manifested by signs and symptoms of such conditions, were 
well grounded.  At that time, the Board also remanded 
those issues and the issue of entitlement to a higher 
rating for residuals of excision of a thyroglossal cyst to 
the RO for additional development.

The RO has classified the issues for appellate 
consideration as shown on the first page of this decision.


FINDINGS OF FACT

1.  CFS is not demonstrated.

2.  Objective indicators or symptoms of an UI manifested 
by fatigue are not found.

3.  Objective indicators or signs or symptoms of an UI 
manifested by a skin condition are not found.

4.  A skin condition was not present in service or for 
many years later, and is not related to an incident of 
service, including incidents of the PGW.

5.  Objective indicators or signs or symptoms of an UI 
manifested by neuropsychological problems are not found.

6.  During service, the veteran did not engage in combat 
with the enemy, and there is no credible supporting 
evidence of an inservice stressor upon which to base the 
diagnosis of PTSD.

7.  A psychiatric disability was not present in service or 
for many years later, and is not related to an incident of 
service, including service in the PGW.

8.  The residuals of excision of a thyroglossal cyst are 
asymptomatic.


CONCLUSIONS OF LAW

1.  CFS, including an UI manifested by fatigue, was not 
incurred in or aggravated by active service; nor may CFS, 
including an UI manifested by fatigue, be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 
1113, 1117, 1118 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2002).

2.  A skin condition, including an UI manifested by signs 
or symptoms involving the skin, was not incurred in or 
aggravated by active service; nor may an UI manifested by 
signs or symptoms involving the skin be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 
1113, 1117, 1118 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2002).

3.  A psychiatric disability, including PTSD and an UI 
manifested by neuropsychological signs or symptoms, was 
not incurred in or aggravated by active service; nor may 
an UI manifested by neuropsychological signs or symptoms 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1113, 1117, 1118 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 
(2002).

4.  The criteria for a higher (compensable) rating for 
residuals of excision of a thyroglossal cyst at any time 
from February 1994 are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 7805, 
effective prior to or as of August 30, 2002, 4.119, Code 
7915, effective prior to and as of June 6, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
1991 & Supp. 2002)) redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims for service 
connection for CFS, including an UI manifested by fatigue; 
a skin condition, including an UI manifested by signs or 
symptoms involving the skin; and a psychiatric disability, 
including PTSD and an UI manifested by neuropsychological 
symptoms; and a higher rating for residuals of excision of 
a thyroglossal cyst; and that the requirements of the VCAA 
have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed 
disabilities and to determine the severity of residuals of 
excision of a thyroglossal cyst.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been 
accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  In May 
and December 2000 letters, and the April 2000 Board 
decision, the veteran was notified of the evidence needed 
to substantiate his claims.  Those documents gave him 
notice of what evidence he needed to submit and what 
evidence VA would try to obtain.  Nor has the veteran 
provided additional relevant evidence to RO requests for 
specific information related to his reported stressors in 
the PGW.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is 
no prejudice to him by appellate consideration of the 
claims at this time without providing additional 
assistance to the veteran in the development of his claims 
as required by the VCAA or to give the representative 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for CFS, Including an UI manifested 
by Fatigue

A.  Factual Background

The veteran had active service from September 1990 to  
March 1992, including service in the PGW in the Southwest 
Asia theater of operations from January to May 1991.

Service medical records reveal that the veteran was seen 
in November 1991 for various complaints, including 
nosebleeds, shakiness, and dizziness.  The assessment was 
borderline dehydration, recurrent epistaxis by history, 
and probable fatigue.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from the 1994 
to 2002.  The more salient medical reports related to the 
conditions considered in this appeal are discussed in the 
appropriate sections of the decision.

The veteran underwent a VA skin examination in April 1994.  
The report of that examination notes that he complained of 
chronic fatigue since the PGW.  CFS was not found.

The veteran testified at a hearing in July 1995.  His 
testimony was to the effect that he tired easily and slept 
a lot, and that service connection should be granted for 
chronic fatigue.

The veteran underwent an examination for PGW veterans in 
February 1996.  A disorder manifested by fatigue was not 
found.  

The veteran underwent a VA psychiatric examination in July 
1996.  At this examination, he complained of a chronic 
feeling of no energy.

A private medical report dated in February 1997 notes that 
the veteran complained of being weak and tired.  

The veteran underwent an examination for PGW veterans in 
November 2000 pursuant to a remand of the case to the RO 
in April 2000 in order to determine whether he had signs 
or symptoms of an UI manifested by fatigue.  The examiner 
reviewed the evidence in the veteran's claims folders.  He 
complained of chronic fatigue, but the examiner determined 
there were no clinical findings to support the diagnosis 
of CFS.  Symptoms or signs of a disorder manifested by 
fatigue were not found.  The diagnosis was chronic 
fatigue.  In an addendum to the report of this examination 
dated in January 2001, the examiner noted that the 
diagnosis should be changed from chronic fatigue to 
fatigue.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that 
it resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

For VA purposes, the diagnosis of CFS requires: (1) the 
new onset of debilitating fatigue severe enough to reduce 
daily activity to less than 50 percent of the usual level 
for at least 6 months, and (2) the exclusion, by history, 
physical examinations, and laboratory tests, of all other 
clinical conditions that may produce similar symptoms, and 
(3) 6 or more of the following: (i) acute onset of the 
condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, 
(vi) fatigue lasting 24 hours or longer after exercise, 
(vii) headaches (of a type, severity or pattern that is 
different from headaches in the pre-morbid state), (viii) 
migratory joint pains, (ix) neuropsychologic symptoms, and 
(x) sleep disturbance.  38 C.F.R. § 4.88a (2002).  The 
above criteria is not materially different from that 
contained in the pamphlet Chronic Fatigue Syndrome-A 
Pamphlet for Physicians" that is published by the U.S. 
Department of Health and Human Services, Public Health 
Service, National Institutes of Health (NIH Publication 
No. 92-484).  59 Fed. Reg. 60901 (Nov. 29, 1994).

The record shows that the veteran had service in the 
Southwest Asia theater of operations during the PGW.  VA 
is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from 
an undiagnosed illness (or combination of undiagnosed 
illnesses) that either became manifest during service in 
the Southwest Asia theater of operations during the PGW or 
became manifest to a degree of disability of 10 percent or 
more not later than December 31, 2006.  38 U.S.C.A. § 1117 
(West Supp. 2001); 38 C.F.R. § 3.317 (2001) and 66 Fed. 
Reg. 56614-56615 (Nov. 9, 2001).

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 noted above, a veteran need 
only present some evidence (1) that he or she is "a 
Persian Gulf veteran"; (2) "who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph 
(b) of 38 C.F.R. § 3.317"; (3) that "became manifest 
either during active military, naval or air service in the 
Southwest Asia theater of operations during the PGW, or to 
a degree of 10 percent or more not later than December 31, 
2006"; and (4) that such symptomatology "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a).  For the purposes of 38 C.F.R. § 3.317, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs 
or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to (1) fatigue, (2) 
signs or symptoms involving skin, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the respiratory system (upper or 
lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or 
denying service-connection in each case shall be recorded 
in full  38 U.S.C.A. § 1154(b) (West 1991).  In this case, 
the evidence reveals that the veteran was awarded various 
medals for his military service, but none of those medals 
denote combat participation.  Nor do the service documents 
reveal that he engaged in combat with the enemy while in 
active service.  The Board finds that the evidence does 
not support the veteran's various allegations of combat 
service.  VAOPGCPREC 12-99.  Hence, it is the conclusion 
of the Board that the veteran did not engage in combat 
with the enemy in service and that the provisions of 
38 U.S.C.A. § 1154(b) are not for application. 

The evidence does not show the presence of CFS in service 
or after service.  The examiner who conducted the 
veteran's November 2000 VA examination and reviewed the 
evidence in the veteran's file concluded that there were 
no clinical findings to support the diagnosis of CFS.  

The service medical records reveal that the veteran was 
found to have possible fatigue in service, and the post-
service medical records reveal that he continues to 
complain of fatigue.  The medical evidence, however, does 
not show objective indicators to support an UI manifested 
by fatigue.  The medical evidence reveals statements and 
testimony from the veteran to the effect that he has 
fatigue, but the evidence does not show any objective 
signs or symptoms of an UI to support the statements and 
testimony of the veteran.

After consideration of all the evidence, the Board finds 
that it does not demonstrate the presence of CFS or 
objective signs or symptoms of an UI manifested by 
fatigue.  Hence, the preponderance of the evidence is 
against the claim for service connection for CFS, 
including an UI manifested by signs or symptoms of 
fatigue, and the claim is denied.

II.  Service Connection for a Skin Condition, Including an 
UI manifested by Signs or Symptoms Involving the Skin

A.  Factual Background

Statements from the veteran are to the effect that he has 
occasional rashes over various parts of his body.  Service 
medical records do not show the presence of a skin 
disease.  Nor do those records reveal that he was treated 
for a rash.

The veteran underwent a VA skin examination in April 1994.  
He gave a history of a rash on his buttock in Saudi Arabia 
that was treated.  There was an area of rash that would 
not sun burn.  A skin condition was not found.

The veteran testified at a hearing in July 1995.  His 
testimony was to the effect that he had an occasional rash 
in the area of the lower back that began in the PGW.

The veteran underwent a VA neprhological examination in 
December 1995.  He gave a history of a skin rash that was 
not present at the time of the examination.

The veteran underwent a VA examination for PGW veterans in 
February 1996.  A skin condition was not found.

The veteran underwent a VA examination for PGW veterans in 
November 2000 pursuant to the April 2000 Board remand in 
order to determine the nature and extent of any skin 
condition, including an UI manifested by signs or symptoms 
involving the skin.  He complained of a rash on his feet 
since service in Saudi Arabia.  There were some light red 
macular areas as well as some excoriated areas.  There was 
crusting between the web of the toes.  The impression was 
tinea pedis.

B.  Legal Analysis

The service medical records are negative for a skin 
disease.  Nor do those records show that the veteran was 
treated for a rash as he claims.  The post-service medical 
records note his complaints of an occasional rash, and 
there was a rash area noted on the report of his VA skin 
examination in 1994.  Statements and testimony from the 
veteran also indicates that he has occasional rashes over 
various parts of his body, but the overall medical 
evidence does not show the presence of a skin condition, 
other than tinea pedis.  Nor does the overall medical 
evidence show an UI manifested by objective signs of 
symptoms involving the skin.  The medical evidence does 
not link the tinea pedis first found long after service to 
an incident of service.

In November 2000, the veteran underwent a VA examination 
for PGW veterans to determine whether he had signs or 
symptoms of an UI skin condition.  No such signs or 
symptoms were found.

After consideration of all the evidence, the Board finds 
that a skin condition was not present in service or for 
many years later, and is unrelated to a disease or injury 
in service, including incidents of the PGW.  Nor does the 
evidence show the presence of an UI manifested by signs or 
symptoms involving the skin.  The preponderance of the 
evidence is against the claim for service connection for a 
skin condition, including an UI manifested by signs or 
symptoms involving the skin, and the claim is denied.

III.  Service Connection for a Psychiatric Disability, 
Including PTSD and an UI manifested by Neuropsychological 
Signs or Symptoms

A.  Factual Background

Service medical records reveal that the veteran was seen 
in November 1991 for various complaints, including 
nosebleeds, shakiness, and dizziness.  The assessment was 
borderline dehydration, recurrent epistaxis by history, 
and probable fatigue.

Service documents show that the veteran was awarded 
various medals, including the Army Service Ribbon, 
Southwest Asia Service Medal w/2 Bronze Service Stars, 
National Service Medal with one Bronze Service Star, 
Kuwait Liberation Medal (K), Kuwait Liberation Medal (SA), 
and Overseas Service Medal with numeral.  The service 
documents show that he served as a cannoneer during the 
PGW.  Those documents and the service medical records do 
not reveal that he or his unit engaged in combat with the 
enemy.

The veteran underwent a VA psychiatric examination in 
April 1994.  He reported dreams of dead people as he had 
seen buddies killed and other atrocities in Saudi Arabia.  
He gave a history of exposure to a scud missile beam up 
above his head.  He was alert, oriented, articulated well, 
and had no delusions.  He reported a recent bad incident 
where a friend he was playing with threatened him with a 
knife.  He reported a "black out" after the incident.  The 
diagnosis was PGW syndrome.

At the hearing in July 1995, the veteran testified to the 
effect that he had a psychiatric disability related to 
incidents in the PGW.  He testified to the effect that he 
was anxious while in Saudi Arabia and that he was exposed 
to scud missiles.

The veteran underwent a VA psychiatric examination in 
December 1995.  The diagnosis was anxiety disorder.

The veteran was hospitalized at a VA medical facility in 
February 1996 for assessment of any PGW illnesses.  He 
gave a history of service in the PGW and reported an 
incident of a SCUD missile being intercepted by a Patriot 
and exploding very near to him on one occasion while he 
was on guard duty in Saudi Arabia.  He reported that a 
friend from Texas was decapitated in Saudi Arabia while 
playing with a live grenade.  He reported firing his 
weapon at enemy soldiers in Saudi Arabia and being ordered 
to have severely wounded Bedouins get out of vehicles in 
order to have their vehicles searched for explosives if 
they passed his guard post.  During this hospitalization 
he underwent psychological testing.  The psychologist's 
impressions were depression possibly major depressive 
nature, but more clearly of a chronic nature; probable 
schizoid or other similar personality disorder; and rule 
out thought disorder and PTSD that remained a possibility 
dependent on clinical presentation but was not strongly 
suggested by testing.  The Axis I diagnosis on the report 
of psychiatric examination was chronic PTSD.

A VA report shows that the veteran was hospitalized from 
March to April 1996 for psychiatric treatment.  The Axis I 
diagnoses were chronic PTSD, history of dysthymia, 
marijuana dependence, and alcohol abuse in remission. 

The veteran underwent a VA psychiatric examination in July 
1996.  He gave a history of traumatic experiences during 
the PGW.  The Axis I diagnoses were PTSD, alcohol abuse, 
and marijuana abuse.

The veteran underwent a VA psychiatric examination in 
November 2000 pursuant to the April 2000 Board remand to 
determine the nature and extent of any psychiatric 
condition.  The examiner reviewed the evidence in the 
veteran's claims folders.  It was noted that he had been 
admitted to the PTSD program at a VA medical facility and 
had been diagnosed with PTSD based on experiences in 
combat and to the traumatic death of a friend named 
Charley by hand grenade.  The Axis I diagnoses were PTSD 
related to combat and Charley's death (provisional until 
Charley's death was verified), polysubstance abuse in 
partial remission, and depressive disorder not otherwise 
specified secondary to PTSD.

A letter from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) dated in November 2000 was 
received in reply from a request from the RO to provide 
additional information on the veteran's claimed stressors 
in the PGW.  It was noted that available casualty 
information for Operation Desert Shield/Storm indicated 
that approximately 12 soldiers died during April 1991.  
None of the soldiers was listed as having served with the 
veteran's unit.  Nor could the USASCRUR provide any 
corroborating information to support the veteran's other 
claimed in service stressors.

A VA report of the veteran's outpatient treatment in 
February 2002 shows that he was seen for various 
complaints.  The assessments included anxiety or mood 
disorder.

B.  Legal Analysis

Where a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge or similar combat 
citation will be accepted, in the absence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f), effective prior to March 7, 1997.

The provisions of 38 C.F.R. § 3.304(f) were revised, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 
18, 1999).  These changes were made to more adequately 
reflect the provisions of 38 U.S.C.A. § 1154(b) (West 
1991).  When regulations are changed during the course of 
the veteran's appeal, the criteria that is to the 
advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308.  

Under the revised regulations, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed inservice stressor.  

The service medical records do not show the presence of a 
psychiatric disability and the post-service medical 
records reveal that the veteran has a psychoneurosis, 
variously classified.  The overall evidence does not show 
that the veteran has a psychosis and does not link a 
psychoneurosis other than PTSD to an incident of service.

The medical evidence does not show the presence of an UI 
manifested by neuropsychological symptoms or findings.  
The veteran's neuropsychological findings and symptoms 
have been attributed to a diagnosed disability.  Hence, 
the criteria for establishing service connection for an UI 
manifested by neuropsychological complaints on a 
presumptive basis due to service in the PGW are not for 
application.  38 C.F.R. § 3.317(a)(1)(ii).

With regard to the claim for service connection for PTSD, 
the medical evidence shows that the veteran has this 
disorder.  The threshold question on this claim is now for 
the Board to determine whether there is credible evidence 
of an inservice stressor.

As noted above, the evidence does not show that the 
veteran engaged in combat with the enemy while in service.  
Therefore, there must be credible supporting evidence to 
support his statements and testimony regarding inservice 
stressors in order to link his PTSD to an incident of 
service.  His statements are to the effect that he was 
exposed to atrocities in service, such as seeing body 
parts in the PGW, seeing a friend killed, and being 
exposed to scud missile attacks.  This evidence alone, 
cannot as a matter of law, establish the occurrence of a 
noncombat stressor.  38 C.F.R. § 3.304(f), effective prior 
to or as of March 7, 1997.  Nor can the after-the-fact 
medical nexus diagnosis of PTSD serve to support the 
actual occurrence of the inservice stressor.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The USASCRUR was notified 
of the veteran's alleged inservice stressors and asked to 
provide corroborating information, but in correspondence 
dated in November 2000 notified the RO that they were 
unable to verify those stressors.  Requests for more 
specific information on the reported stressors from the 
veteran has not resulted in receipt of additional relevant 
information.

The Board finds that there is no credible supporting 
evidence of an inservice stressor upon which to base the 
veteran's PTSD.  Hence, the preponderance of the evidence 
is against the claim for service connection for a 
psychiatric disability, including PTSD and an UI 
manifested by psychoneurological signs or symptoms, and 
the claim is denied.

IV.  Entitlement to a Higher Rating for Residuals of 
Excision of a Thyroglossal Cyst, Initially evaluated as 
Zero Percent Disabling, Effective from February 1994

A.  Factual Background

A private medical report shows that the veteran was seen 
in October 1991 while in service for a lump in his throat 
since January 1991.  He was found to have a neck mass.  
The service medical records reveal that he was 
hospitalized in January 1992 for treatment of an infected 
thyroglossal duct cyst.

A VA hospital summary shows that the veteran was 
hospitalized in March 1994.  He underwent excision of a 
submental cyst.  The diagnosis was submental cyst, rule 
out thyroglossal cyst and other cysts.

The veteran underwent a VA mouth and throat examination in 
April 1994.  No abnormal findings were noted on the report 
of that examination.  The diagnoses were status post cyst 
and left cervical adenopathy.

The veteran was hospitalized at a VA medical facility in 
August 1994.  He underwent excision of a neck mass via 
Sistrunk procedure.  The diagnosis was neck mass 
consistent with thyroglossal cyst.

A report from the Armed Forces Institute of Pathology 
dated in September 1994 shows that the mass removed from 
the veteran's neck was analyzed.  The diagnoses were 
thyroglossal cyst and foreign body giant cell reaction to 
suture material.

The veteran testified at a hearing in July 1995.  His 
testimony was to the effect that the post operative 
residuals of excision of the thyroglossal cyst warranted a 
compensable evaluation.

The veteran underwent a VA medical examination in February 
1996 for PGW veterans.  Residuals of excision of a 
thyroglossal cyst were not found.

The veteran underwent a VA medical examination in November 
2000 for PGW veterans pursuant to the April 2000 Board 
remand in order to determine the residuals of excision of 
the thyroglossal cyst.  Examination of the neck revealed 
no masses.  The impression was resolution of the 
thyroglossal duct cyst of the neck.  



B.  Legal Analysis

In general, disability evaluations are assigned by 
applying a schedule of ratings (rating schedule) which 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 
1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Benign new growths of any specified part of the endocrine 
system are evaluated on the basis of any resulting 
interference with endocrine functions, using any 
applicable endocrine analogy.  38 C.F.R. § 4.119, Code 
7915, effective prior to June 6, 1996.

The regulations for the evaluation of endocrine system 
disabilities were revised effective June 6, 1996.  62 Fed. 
Reg. 20440-20447 (May 7, 1996).  As noted above, when 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the 
veteran should be applied.  Karnas, 1 Vet. App. 308.  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such 
provisions and may only be applied as of the effective 
date.  VAOPGCPEC 3-2000.

A benign neoplasm of any part of the endocrine system will 
be rated as residuals of endocrine dysfunction.  38 C.F.R. 
§ 4.119, effective as of June 6, 1996.

The record does not show that the RO notified the veteran 
of the revised regulatory criteria for the evaluation of a 
benign neoplasm of a part of the endocrine system.  There 
is no due process violation in this instance because the 
criteria for the evaluation of the veteran's disability is 
essentially the same prior to and as of June 6, 1996.  
Bernard, 4 Vet. App. 384.

The evidence shows that the veteran underwent excision of 
a thyroglossal cyst at a VA medical facility in August 
1994.  While statements and testimony from him are to the 
effect that the residuals of this surgery warrant a 
compensable evaluation, the medical evidence indicate that 
those residuals have been asymptomatic since February 
1994.  Hence, a compensable evaluation for a neoplasm of 
any part of the endocrine system is not warranted under 
any diagnostic code for the evaluation of endocrine 
disorders under the criteria, effective prior to or as of 
June 6, 1996.

A compensable evaluation for scars (other than burn scars 
or disfiguring scars of the head, face or neck) requires 
that they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation 
of function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to August 
30, 2002.

The regulations for the evaluation of skin disabilities 
were revised effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002) and corrections in 67 Fed. 
Reg. 58448-58449 (Sept. 16, 2002).  The record does not 
show that the RO considered the revised regulations for 
the evaluation of skin disabilities in the evaluation of 
the residuals of excision of the thyroglossal cyst.  The 
record does not show the presence of an asymptomatic scar 
or scar that affects the motion of any body part to 
support the assignment of a compensable evaluation for the 
residuals of excision of the thyroglossal cyst under the 
provisions of diagnostic codes 7803, 7804 or 7805, 
effective prior to or as of August 30, 2002.  Nor are the 
revised regulations significantly different from the 
regulations in effect prior to August 30, 2002, for 
diagnostic codes 7803, 7804 or 7805.  Under the 
circumstances, there is no due process violation to the 
veteran in the Board's initial consideration of that 
criteria.  Bernard, 4 Vet. App. 384.

After consideration of all the evidence, the Board finds 
that the preponderance of the evidence is against the 
claim for an increased (compensable) evaluation for 
residuals of excision of a thyroglossal cyst at any time 
from February 1994 or a "staged rating".  Fenderson, 12 
Vet. App. 119.  Therefore, the claim is denied.

The benefit of the doubt doctrine is not for application 
with regard to the claims considered in this appeal 
because the preponderance of the evidence is against those 
claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).



ORDER

Service connection for CFS, including an UI manifested by 
signs or symptoms of fatigue, is denied.

Service connection for a skin condition, including an UI 
manifested by signs or symptoms involving the skin, is 
denied.

Service connection for a psychiatric disability, including 
PTSD and an UI manifested by neuropsychological signs or 
symptoms, is denied.

An increased (compensable) evaluation for residuals of 
excision of a thyroglossal cyst at any time from February 
1994 is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

